Citation Nr: 1544481	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  05-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2003 and September 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2006 and January 2008, the Veteran testified at personal hearings before a Decision Review officer, sitting at the RO.  Transcripts of those hearings are associated with the electronic claims file.

In December 2008, the Board remanded this case for additional development and in October 2009, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a Joint Motion for Remand, which the Court granted in November 2010.  In May 2011 and June 2015, the Board once again remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The development actions requested in the Board's June 2015 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The Board notes that in a May 2015 Post-Remand Brief, the Veteran's representative wrote that the Veteran was afforded an examination on January 20, 2015, with an addendum opinion provided on February 8, 2015.  The February 2015 Compensation and Pension (C&P) opinion noted that the Veteran was evaluated on January 20, 2015, by Dr. Jun, as does the February 2015 Supplemental Statement of the case (SSOC).  

A review of the Veteran's Virtual VBMS paperless claims folder reveals that the January 20, 2015 examination has still not been associated with the electronic claims folder.  A remand is necessary to obtain this examination and associate it with the Veteran's folder.  If the AOJ is unable to find the January 20, 2015 examination, the AOJ should document that fact in the file with a formal finding of unavailability and afford the Veteran a new examination to determine the etiology of his vision disorder.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1. Associate with the claims file the January 2015 VA examination report for the Veteran's claim for service connection for a vision disorder.  

If the AOJ is unable to find the January 20, 2015 examination, the AOJ should notify the Veteran and make a formal finding of unavailability.

2. Failure to provide the above stated evidence warrants automatic rescheduling of a new VA examination and medical opinion to determine the etiology of the Veteran's claimed vision disorder to address the current nature and etiology of his diagnosed eye condition, to include glaucoma and color vision deficiency.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner is specifically requested to comment on the April 2015 neurology consult note.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed eye condition is etiologically related to active service, to include the Veteran's head traumas during active service.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

